      Case 1:18-cv-02223-GBD-SN Document 106-1 Filed 02/06/20 Page 1 of 1



                                  UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK

JOEL AND MARY RICH,

                   Plaintiffs,

v.                                                   Civil Action No. 1:18-cv-02223 (GBD)
FOX NEWS NETWORK, LLC, MALIA
ZIMMERMAN, AND ED BUTOWSKY,

                   Defendants.


                                  NON-DISCLOSURE AGREEMENT

        I,                              , acknowledge that I have read and understand the

Protective Order in this action governing the non-disclosure of those portions of Discovery

Material that have been designated as Confidential.       I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at

the conclusion of the litigation I will return all discovery information to the Party or attorney

from whom I received it. By acknowledging these obligations under the Protective Order, I

understand that I am submitting myself to the jurisdiction of the United States District Court for

the Southern District of New York for the purpose of any issue or dispute arising hereunder and

that my willful violation of any term of the Protective Order could subject me to punishment for

contempt of Court.



                                                    Dated:




7124395v1/015730
